UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Earliest Event Reported:November 1, 2010 ANADARKO PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-8968 76-0146568 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1201 Lake Robbins Drive The Woodlands, Texas 77380-1046 (Address of principal executive offices including Zip Code) (832) 636-1000 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 1, 2010, Anadarko Petroleum Corporation (Anadarko) announced third-quarter 2010 earnings.The press release is included in this report as Exhibit 99. Item 7.01Regulation FD Disclosure. On November 1, 2010, Anadarko provided guidance for the remainder of 2010.This information is contained in the press release included in this report as Exhibit 99. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99 Anadarko Press Release, dated November 1, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANADARKO PETROLEUM CORPORATION (Registrant) November 1, 2010 By:/s/ M. CATHY DOUGLAS M. Cathy Douglas - Vice President and Chief Accounting Officer
